



AMENDMENT NO. 1 TO CREDIT AGREEMENT
This AMENDMENT NO. 1 TO CREDIT AGREEMENT (this "Amendment") is dated as of March
__, 2016, and is entered into by and between ALERIS INTERNATIONAL, INC., a
Delaware corporation ("Company"), in its capacity as Borrower Representative,
and JPMORGAN CHASE BANK, N.A., as the administrative agent for the Lenders
referred to below (the "Administrative Agent").
W I T N E S S E T H:
WHEREAS, Company, the other Domestic Borrowers party thereto, ALERIS ALUMINUM
DUFFEL BVBA, a private limited liability company organized under the laws of
Belgium ("Belgian Borrower"), ALERIS ROLLED PRODUCTS GERMANY GMBH, a company
with limited liability organized under the laws of Germany ("German Borrower
A"), ALERIS CASTHOUSE GERMANY GMBH, a company with limited liability organized
under the laws of Germany ("German Borrower B"), ALERIS SWITZERLAND GMBH, a
company with limited liability organized under the laws of Switzerland ("Swiss
Borrower"; together with Company, the other Domestic Borrowers, Belgian
Borrower, German Borrower A and German Borrower B, collectively, the
"Borrowers"), the other Loan Parties from time to time party thereto, the
lenders from time to time party thereto (the "Lenders"), J.P. MORGAN EUROPE
LIMITED, as the European Agent for the Lenders (the "European Agent"), and
Administrative Agent are parties to that certain Credit Agreement dated as of
June 15, 2015 (as amended, modified and supplemented from time to time, the
"Credit Agreement"; capitalized terms not otherwise defined herein have the
definitions provided therefor in the Credit Agreement);
WHEREAS, the Borrowers have requested, in accordance with Section 9.02(e) of the
Credit Agreement, that Administrative Agent and Borrower Representative amend
Section 5.20(c) of the Credit Agreement to cure an inconsistency contained
therein; and
WHEREAS, the Administrative Agent has agreed to such request and the amendment
set forth herein, subject to the terms and conditions set forth herein;
NOW THEREFORE, in consideration of the mutual conditions and agreements set
forth in the Credit Agreement and this Amendment, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:
1.Amendment. The Credit Agreement is hereby amended as follows:
(a)    Section 5.20(c) of the Credit Agreement is hereby amended and restated in
its entirety as follows:
(c)    If any assets constituting Collateral as provided in any Collateral
Document applicable to the relevant Loan Party are acquired by any Loan Party
after the Effective Date (other than assets constituting Collateral under any
Security Agreement that become subject to the Lien under such Security Agreement
upon acquisition thereof), the Borrower Representative will (i) notify the
Administrative Agent and the Lenders thereof and, if requested by the
Administrative Agent or the Required Lenders, cause such assets to be subjected
to a Lien securing the Secured Obligations and (ii) take, and cause each
applicable Loan Party to take, such actions as shall be necessary or reasonably
requested by the Administrative Agent to grant and perfect such Liens, including
actions described in paragraph (b) of this Section, all at the expense of the
Loan Parties.





--------------------------------------------------------------------------------





2.    Severability. Any provision of this Amendment held by a court of competent
jurisdiction to be invalid or unenforceable shall not impair or invalidate the
remainder of this Amendment and the effect thereof shall be confined to the
provision so held to be invalid or unenforceable.
3.    References. Any reference to the Credit Agreement contained in any
document, instrument or Credit Agreement executed in connection with the Credit
Agreement shall be deemed to be a reference to the Credit Agreement as modified
by this Amendment.
4.    Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall constitute an original, but all of which taken together
shall be one and the same instrument. Delivery by telecopy or electronic
portable document format (i.e., "pdf") transmission of executed signature pages
hereof from one party hereto to another party hereto shall be deemed to
constitute due execution and delivery by such party.
5.    Ratification. The terms and provisions set forth in this Amendment shall
modify and supersede all inconsistent terms and provisions of the Credit
Agreement and shall not be deemed to be a consent to the modification or waiver
of any other term or condition of the Credit Agreement. Except as expressly
modified and superseded by this Amendment, the terms and provisions of the
Credit Agreement are ratified and confirmed and shall continue in full force and
effect.
6.    Governing Law. This Amendment shall be governed by and construed in
accordance with the internal laws (and not the law of conflicts) of the State of
New York, but giving effect to federal laws applicable to national banks.
Whenever possible each provision of this Amendment shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Amendment shall be prohibited by or invalid under such law, such
provision shall be ineffective to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Amendment.
[Signature Page Follows]




-2-

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.
 
BORROWER REPRESENTATIVE:
 
ALERIS INTERNATIONAL, INC.,
as Borrower Representative 
 
By:
/s/ Eric M. Rychel
 
Name:
Eric M. Rychel
 
Title:
Executive Vice President, Chief Financial Officer and Treasurer



 
ADMINISTRATIVE AGENT:
 
JPMORGAN CHASE BANK, N.A.,  
as Administrative Agent  
 
By:
/s/ Mac A. Banas
 
Name:
Mac A. Banas
 
Title:
Authorized Officer







Signature Page to Amendment No. 1 to Credit Agreement